UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2010 The following Form N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Core Value Fund Dreyfus High Yield Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Value Fund September 30, 2010 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary11.4% Best Buy 47,110 1,923,501 Carnival 113,510 4,337,217 Home Depot 54,110 1,714,205 Johnson Controls 112,680 3,436,740 Lowe's 76,340 1,701,619 Mattel 73,170 1,716,568 News, Cl. A 367,760 4,802,946 Omnicom Group 139,110 5,492,063 Staples 82,160 1,718,787 Target 46,680 2,494,579 Time Warner 224,336 6,875,898 Viacom, Cl. B 47,170 1,707,082 Whirlpool 16,580 1,342,317 Consumer Staples6.9% Clorox 38,520 2,571,595 CVS Caremark 156,360 4,920,649 Dr. Pepper Snapple Group 66,930 2,377,354 PepsiCo 155,360 10,322,118 Philip Morris International 61,830 3,463,717 Energy14.2% Anadarko Petroleum 59,830 3,413,301 ConocoPhillips 108,700 6,242,641 EOG Resources 74,220 6,900,233 Exxon Mobil 56,640 3,499,786 Occidental Petroleum 202,650 15,867,495 Peabody Energy 51,350 2,516,664 QEP Resources 106,660 3,214,732 Schlumberger 112,370 6,923,116 Exchange Traded Funds.3% iShares Russell 1000 Value Index Fund 14,890 Financial25.2% ACE 51,350 2,991,137 Aflac 34,190 1,767,965 American Express 46,550 1,956,496 Ameriprise Financial 82,920 3,924,604 AON 71,130 2,781,894 Bank of America 678,546 8,895,738 Berkshire Hathaway, Cl. B 49,740 a 4,112,503 Capital One Financial 26,800 1,059,940 Citigroup 1,012,250 a 3,947,775 Franklin Resources 16,310 1,743,539 Goldman Sachs Group 29,490 4,263,664 JPMorgan Chase & Co. 346,630 13,196,204 Marsh & McLennan 99,700 2,404,764 MetLife 159,400 6,128,930 Morgan Stanley 146,230 3,608,956 PNC Financial Services Group 41,250 2,141,288 Prudential Financial 54,680 2,962,562 State Street 42,950 1,617,497 SunTrust Banks 77,690 2,006,733 Travelers 63,890 3,328,669 U.S. Bancorp 165,380 3,575,516 Wells Fargo & Co. 326,320 8,200,422 Health Care11.2% AmerisourceBergen 61,630 1,889,576 Amgen 58,970 a 3,249,837 Bristol-Myers Squibb 100,020 2,711,542 Covidien 76,290 3,066,095 McKesson 28,200 1,742,196 Merck & Co. 208,820 7,686,664 Pfizer 595,850 10,230,745 Thermo Fisher Scientific 35,290 a 1,689,685 UnitedHealth Group 127,930 4,491,622 WellPoint 28,320 a 1,604,045 Industrial11.3% Caterpillar 24,390 1,919,005 Cooper Industries 35,310 1,727,718 Dover 70,330 3,671,929 Eaton 43,500 3,588,315 General Electric 610,300 9,917,375 Honeywell International 39,570 1,738,706 Ingersoll-Rand 70,480 2,516,841 Pitney Bowes 150,070 3,208,497 Republic Services 79,750 2,431,578 Union Pacific 67,580 5,528,044 United Technologies 37,310 2,657,591 Information Technology7.0% AOL 67,368 a 1,667,358 Cisco Systems 287,830 a 6,303,477 Hewlett-Packard 42,400 1,783,768 Microsoft 270,200 6,617,198 Oracle 73,710 1,979,113 QUALCOMM 125,660 5,669,779 Materials2.8% Air Products & Chemicals 21,820 1,807,132 CF Industries Holdings 17,200 1,642,600 Dow Chemical 63,860 1,753,596 Freeport-McMoRan Copper & Gold 30,900 2,638,551 International Paper 75,160 1,634,730 Telecommunication Services5.3% AT & T 366,835 10,491,481 Vodafone Group, ADR 312,350 7,749,404 Utilities3.6% Entergy 62,740 4,801,492 NextEra Energy 108,620 5,907,842 Questar 97,420 1,707,773 Total Common Stocks (cost $320,316,593) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $585,000) 585,000 b Total Investments (cost $320,901,593) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At Septmber 30, 2010, the aggregate cost of investment securities for income tax purposes was $320,901,593. Net unrealized appreciation on investments was $20,098,387 of which $36,181,185 related to appreciated investment securities and $16,082,798 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 25.2 Energy 14.2 Consumer Discretionary 11.4 Industrial 11.3 Health Care 11.2 Information Technology 7.0 Consumer Staples 6.9 Telecommunication Services 5.3 Utilities 3.6 Materials 2.8 Exchange Traded Funds .3 Money Market Investment .2  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 331,787,215 - - Equity Securities - Foreign+ 7,749,404 - - Mutual Funds/Exchange Traded Funds 1,463,361 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System, for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Fund September 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes95.5% Rate (%) Date Amount ($) Value ($) Aerospace.8% Alion Science and Technology, Sr. Scd. Notes 12.00 11/1/14 1,393,015 1,393,015 Dyncorp International, Sr. Unscd. Notes 10.38 7/1/17 6,935,000 a 6,935,000 Automotive6.0% Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 1,425,000 1,520,344 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 2,805,000 3,174,618 Ford Motor Credit, Sr. Unscd. Notes 8.13 1/15/20 3,350,000 3,855,810 Ford Motor Credit, Sr. Unscd. Notes 8.70 10/1/14 8,580,000 9,633,864 Ford Motor, Sr. Unscd. Debs. 6.50 8/1/18 730,000 746,425 Ford Motor, Sr. Unscd. Notes 7.45 7/16/31 9,215,000 b 9,652,712 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 6,715,000 b 7,638,312 Lear, Gtd. Bonds 7.88 3/15/18 1,760,000 1,874,400 Lear, Gtd. Notes 8.13 3/15/20 4,265,000 b 4,579,543 Motors Liquidation, Sr. Unscd. Notes 8.38 7/15/33 7,605,000 b,c 2,604,713 Navistar International, Gtd. Notes 8.25 11/1/21 4,595,000 4,928,138 Pinafore, Sr. Scd. Notes 9.00 10/1/18 3,390,000 a 3,576,450 TRW Automotive, Gtd. Notes 7.25 3/15/17 4,240,000 a,b 4,526,200 United Components, Gtd. Notes 9.38 6/15/13 1,268,000 1,293,360 Building Products.5% Texas Industries, Gtd. Notes 9.25 8/15/20 4,475,000 a Cable/Satellite TV4.1% CCH II Capital, Gtd. Notes 13.50 11/30/16 20,424,136 24,355,782 Cequel Communications Holdings I, Sr. Unscd. Notes 8.63 11/15/17 2,375,000 a 2,517,500 Dish DBS, Gtd. Notes 7.13 2/1/16 6,790,000 7,171,938 Dish DBS, Gtd. Notes 7.88 9/1/19 2,675,000 2,892,344 Insight Communications, Sr. Notes 9.38 7/15/18 4,100,000 a 4,376,750 Capital Goods1.0% RBS Global & Rexnord, Gtd. Notes 8.50 5/1/18 5,395,000 5,509,644 Wireco WorldGroup, Sr. Unscd. Notes 9.50 5/15/17 4,415,000 a 4,558,488 Chemicals3.9% Celanese US Holdings, Gtd. Notes 6.63 10/15/18 745,000 a 763,625 Hexion U.S. Finance/Nova Scotia Finance, Scd. Notes 9.75 11/15/14 4,410,000 b 4,608,450 Huntsman International, Gtd. Notes 7.88 11/15/14 915,000 953,888 Huntsman International, Gtd. Notes 8.63 3/15/20 4,500,000 b 4,680,000 Huntsman International, Sr. Sub. Notes 8.63 3/15/21 3,455,000 a,b 3,593,200 Ineos Finance, Sr. Scd. Notes 9.00 5/15/15 3,850,000 a 4,037,688 Invista, Gtd. Notes 9.25 5/1/12 1,945,000 a 1,974,175 Lyondell Chemical, Sr. Scd. Notes 8.00 11/1/17 2,045,000 a 2,239,275 Momentive Performance, Gtd. Notes 9.75 12/1/14 2,225,000 b,d 2,291,750 OXEA Finance, Sr. Scd. Notes 9.50 7/15/17 4,850,000 a 5,250,125 Polyone, Sr. Unscd. Notes 7.38 9/15/20 4,600,000 b 4,755,250 TPC Group, Sr. Scd. Notes 8.25 10/1/17 2,220,000 a 2,281,050 Vertellus Specialties, Sr. Scd. Notes 9.38 10/1/15 1,610,000 a 1,674,400 Consumer Products1.1% Reddy Ice, Sr. Scd. Notes 11.25 3/15/15 8,215,000 b 8,440,912 Visant, Sr. Notes 10.00 10/1/17 2,370,000 a 2,482,575 Containers2.7% AEP Industries, Sr. Unscd. Notes 7.88 3/15/13 8,321,000 b 8,445,815 BWAY Holding, Gtd. Notes 10.00 6/15/18 2,380,000 a,b 2,588,250 Plastipak Holdings, Sr. Notes 10.63 8/15/19 2,435,000 a 2,715,025 Reynolds Group Issuer, Gtd. Notes 8.50 5/15/18 9,445,000 a 9,279,713 Solo Cup, Sr. Scd. Notes 10.50 11/1/13 4,295,000 4,466,800 Energy6.2% Sr. Scd. Notes 10.25 5/1/15 4,735,000 a 4,865,212 Aquilex Holdings, Gtd. Notes 11.13 12/15/16 4,245,000 4,223,775 Chesapeake Energy, Gtd. Notes 6.63 8/15/20 7,815,000 8,205,750 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 6,135,000 7,131,937 Continental Resources, Gtd Notes 7.13 4/1/21 3,660,000 a 3,824,700 El Paso, Sr. Unscd. Bonds 6.50 9/15/20 3,524,000 a 3,594,480 El Paso, Sr. Unscd. Notes 7.00 6/15/17 763,000 814,019 El Paso, Notes 7.75 1/15/32 4,821,000 5,030,034 Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 3,550,000 3,825,125 Ferrellgas, Sr. Unscd. Notes 9.13 10/1/17 3,025,000 3,293,469 Inergy Finance, Gtd. Notes 7.00 10/1/18 3,905,000 a 4,022,150 McJunkin Red Man, Sr. Scd. Notes 9.50 12/15/16 6,465,000 a,b 5,721,525 Petrohawk Energy, Gtd. Notes 10.50 8/1/14 2,180,000 2,479,750 Range Resources, Gtd. Notes 7.50 10/1/17 5,000,000 5,350,000 Finance7.7% Ally Financial, Gtd. Notes 7.50 9/15/20 6,150,000 a 6,580,500 Ally Financial, Gtd. Notes 8.00 11/1/31 16,010,000 17,250,775 American General Finance, Sr. Unscd. Notes 6.90 12/15/17 4,000,000 3,360,000 Citigroup Capital XXI, Gtd. Bonds 8.30 12/21/77 14,491,000 d 15,288,005 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 10,376,000 a 10,116,600 Icahn Enterprises Finance, Gtd. Notes 8.00 1/15/18 11,095,000 11,205,950 International Lease Finance, Sr. Unscd. Notes 8.63 9/15/15 4,671,000 a 5,009,648 iPayment, Gtd. Notes 9.75 5/15/14 3,650,000 3,348,875 USI Holdings, Sr. Sub. Notes 9.75 5/15/15 4,475,000 a 4,363,125 Food, Beverage & Tobacco1.5% Bolthouse Farms, Bank Notes 9.50 7/25/16 6,300,000 e 6,363,000 Dean Foods, Gtd. Notes 7.00 6/1/16 4,844,000 b 4,777,395 Michael Foods, Sr. Notes 9.75 7/15/18 3,280,000 a 3,526,000 Gaming3.5% Ameristar Casinos, Gtd. Notes 9.25 6/1/14 3,395,000 3,641,137 Boyd Gaming, Sr. Sub. Notes 6.75 4/15/14 1,425,000 b 1,275,375 Boyd Gaming, Sr. Sub. Notes 7.13 2/1/16 3,935,000 b 3,310,319 Isle of Capri Casinos, Gtd. Notes 7.00 3/1/14 3,742,000 b 3,405,220 MGM Resorts International, Gtd. Notes 6.75 4/1/13 1,020,000 952,425 MGM Resorts International, Gtd. Notes 7.50 6/1/16 2,455,000 b 2,086,750 MGM Resorts International, Sr. Unscd. Notes 11.38 3/1/18 6,260,000 b 5,993,950 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 6,490,000 6,928,075 Pokagon Gaming Authority, Sr. Notes 10.38 6/15/14 4,288,000 a 4,497,040 Shingle Springs Tribal Gaming Authority, Sr. Notes 9.38 6/15/15 2,795,000 a 2,096,250 Wynn Las Vegas, First Mortgage Notes 7.75 8/15/20 1,085,000 a 1,150,100 Health Care6.0% Alere, Sr. Unscd. Notes 7.88 2/1/16 3,240,000 3,329,100 Alere, Gtd. Notes 9.00 5/15/16 5,940,000 6,147,900 American Renal Holdings, Sr. Scd. Notes 8.38 5/15/18 530,000 a 548,550 Bausch & Lomb, Sr. Unscd. Notes 9.88 11/1/15 8,445,000 9,025,594 Biomet, Gtd. Notes 11.63 10/15/17 26,595,000 29,753,156 Capella Healthcare, Gtd. Notes 9.25 7/1/17 4,095,000 a 4,391,888 HCA, Sr. Scd. Notes 7.25 9/15/20 3,835,000 4,122,625 Radiation Therapy Services, Sr. Sub. Notes 9.88 4/15/17 2,210,000 a 2,193,425 Media11.1% Allbritton Communications, Sr. Unscd. Notes 8.00 5/15/18 5,830,000 5,873,725 Clear Channel Communications, Sr. Unscd. Notes 4.90 5/15/15 8,375,000 4,637,656 Clear Channel Communications, Sr. Unscd. Notes 5.00 3/15/12 4,726,000 b 4,489,700 Clear Channel Communications, Sr. Unscd. Notes 5.50 9/15/14 20,639,000 b 13,337,954 Clear Channel Communications, Sr. Unscd. Notes 5.50 12/15/16 9,188,000 4,731,820 Clear Channel Communications, Sr. Unscd. Notes 5.75 1/15/13 11,368,000 b 9,634,380 Clear Channel Communications, Sr. Unscd. Debs. 6.88 6/15/18 3,880,000 b 1,925,450 Clear Channel Communications, Gtd. Notes 10.75 8/1/16 3,330,000 b 2,614,050 Entravision Communications, Sr. Scd. Notes 8.75 8/1/17 1,400,000 a 1,435,000 Gray Television, Sr. Scd. Notes 10.50 6/29/15 12,900,000 b 12,948,375 LBI Media, Sr. Sub. Notes 8.50 8/1/17 9,807,000 a 8,384,985 LIN Television, Gtd. Notes, Ser. B 6.50 5/15/13 4,635,000 4,623,412 Nexstar Broadcasting, Gtd. Notes 0.50 1/15/14 723,894 a 700,367 Nexstar Broadcasting, Gtd. Notes 7.00 1/15/14 201,000 199,493 Nexstar Finance Holdings, Sr. Discount Notes 11.38 4/1/13 1,348,032 d 1,349,717 Nexstar/Mission Broadcasting, Sr. Scd. Notes 8.88 4/15/17 780,000 a 817,050 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 3,275,000 3,393,719 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 8,325,000 8,626,781 Salem Communications, Sr. Scd. Notes 9.63 12/15/16 5,008,000 b 5,346,040 Sinclair Broadcast Group, Gtd. Notes 8.00 3/15/12 11,929,000 b 11,976,716 Sinclair Television Group, Scd. Notes 9.25 11/1/17 3,885,000 a 4,186,088 Metals Mining3.0% Drummond, Sr. Unscd. Notes 7.38 2/15/16 4,705,000 4,816,744 Murray Energy, Sr. Scd. Notes 10.25 10/15/15 4,325,000 a 4,508,813 Severstal Columbus, Sr. Scd. Notes 10.25 2/15/18 15,200,000 a 16,036,000 Tube City IMS, Gtd. Notes 9.75 2/1/15 4,045,000 b 4,146,125 Paper1.4% Abitibi-Consolidated of Canada, Sr. Scd. Notes 13.75 4/1/11 2,182,582 a,c 2,507,241 Newpage, Sr. Scd. Notes 11.38 12/31/14 5,424,000 b 4,935,840 Smurfit Kappa Funding, Sr. Sub. Notes 7.75 4/1/15 2,115,000 2,146,725 Verso Paper Holdings, Sr. Scd. Notes 11.50 7/1/14 3,775,000 b 4,152,500 Printing & Publishing1.2% Cenveo, Sr. Scd. Notes 8.88 2/1/18 11,415,000 11,343,655 Cenveo, Gtd. Notes 10.50 8/15/16 650,000 a,b 667,875 Retail2.7% Hillman Group, Gtd. Notes 10.88 6/1/18 3,960,000 a 4,197,600 Neiman Marcus Group, Gtd. Notes 10.38 10/15/15 14,381,000 b 15,171,955 QVC, Sr. Scd. Notes 7.13 4/15/17 1,900,000 a 1,976,000 QVC, Sr. Scd. Notes 7.50 10/1/19 4,285,000 a 4,499,250 Susser Holdings & Finance, Gtd. Notes 8.50 5/15/16 1,050,000 1,097,250 Retail-Food & Drug2.5% Rite Aid, Gtd. Notes 9.50 6/15/17 13,315,000 b 11,251,175 Rite Aid, Sr. Scd. Notes 10.38 7/15/16 8,680,000 b 9,081,450 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 4,695,000 4,835,850 Services4.5% Aramark, Gtd. Notes 8.50 2/1/15 4,055,000 4,237,475 Cardtronics, Gtd. Notes 8.25 9/1/18 5,850,000 b 6,186,375 CHC Helicopter, Sr. Scd. Notes 9.25 10/15/20 4,500,000 a 4,567,500 FTI Consulting, Gtd. Notes 6.75 10/1/20 4,705,000 a 4,763,812 Garda World Security, Sr. Unscd. Notes 9.75 3/15/17 4,485,000 a 4,798,950 General Maritime, Gtd. Notes 12.00 11/15/17 8,475,000 8,983,500 Marquette Transportation Finance, Sr. Scd. Notes 10.88 1/15/17 6,565,000 a 6,729,125 Navios Maritime Holdings, Sr. Scd. Notes 8.88 11/1/17 2,005,000 a 2,125,300 Ultrapetrol Bahamas, First Mortgage Notes 9.00 11/24/14 1,817,000 1,830,628 WCA Waste, Gtd. Notes 9.25 6/15/14 1,075,000 1,118,000 Technology6.4% Ceridian, Gtd. Notes 11.25 11/15/15 15,638,000 d 14,504,245 Ceridian, Gtd. Notes 12.25 11/15/15 14,091,490 b 13,422,144 First Data, Gtd. Notes 9.88 9/24/15 2,565,000 b 2,090,475 First Data, Gtd. Notes 9.88 9/24/15 4,550,000 3,742,375 Sorenson Communications, Sr. Scd. Notes 10.50 2/1/15 5,640,000 a,b 3,327,600 Sungard Data Systems, Gtd. Notes 10.25 8/15/15 22,167,000 b 23,441,602 Sungard Data Systems, Gtd. Notes 10.63 5/15/15 3,460,000 3,875,200 Telecommunications14.3% Digicel Group, Sr. Unscd. Notes 8.88 1/15/15 20,635,000 a 21,150,875 Digicel Group, Sr. Unscd. Notes 9.13 1/15/15 3,542,457 a 3,635,446 Digicel Group, Sr. Unscd. Notes 10.50 4/15/18 1,408,000 a,b 1,552,320 Digicel, Sr. Unscd. Notes 12.00 4/1/14 1,700,000 a 1,989,000 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 12,735,000 13,912,988 Intelsat Luxembourg, Gtd. Notes 11.25 2/4/17 26,575,000 28,601,343 Sprint Capital, Gtd. Notes 6.88 11/15/28 3,250,000 3,006,250 Sprint Capital, Gtd. Notes 6.90 5/1/19 11,655,000 11,771,550 Sprint Capital, Gtd. Notes 8.75 3/15/32 1,085,000 1,144,675 Telesat Canada, Sr. Unscd. Notes 11.00 11/1/15 9,290,000 10,544,150 Telesat Canada, Sr. Sub. Notes 12.50 11/1/17 2,415,000 2,861,775 West, Gtd. Notes 8.63 10/1/18 2,340,000 a 2,392,650 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 7,605,000 a 8,560,378 Wind Acquisition Holdings Finance, Sr. Scd. Notes 12.25 7/15/17 29,699,884 a,b 31,964,500 Utilities3.4% AES, Sr. Unscd. Notes 8.00 10/15/17 11,605,000 12,591,425 AES, Sr. Unscd. Notes 9.75 4/15/16 3,765,000 4,348,575 Dynegy Holdings, Sr. Unscd. Notes 8.38 5/1/16 5,235,000 b 4,109,475 North American Energy Alliance, Sr. Scd. Notes 10.88 6/1/16 2,935,000 a 3,221,163 NRG Energy, Gtd. Notes 7.38 1/15/17 5,275,000 b 5,420,062 RRI Energy, Sr. Unscd. Notes 7.63 6/15/14 4,165,000 b 4,144,175 Total Bonds and Notes (cost $906,328,080) Preferred Stocks.1% Shares Value ($) Media Spanish Broadcasting System, Ser. B, Cum. $26.88 (cost $1,598,517) 1,523 f Common Stocks.3% Cable/Satellite TV.2% Charter Communications, Cl. A 55,002 g Media.1% LIN TV, Cl. A 180,000 g Total Common Stocks (cost $1,860,749) Other Investment6.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $62,820,000) 62,820,000 h Investment of Cash Collateral for Securities Loaned14.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $144,375,219) 144,375,219 h Total Investments (cost $1,116,982,565) 116.6% Liabilities, Less Cash and Receivables (16.6%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, these securities had a market value of $287,230,758 or 28.7% of net assets. b Security, or portion thereof, on loan. At September 30, 2010, the total market value of the fund's securities on loan is $138,756,919 and the total market value of the collateral held by the fund is $144,606,894, consisting of cash collateral of $144,375,219 and U.S. Government and agencies securities valued at $231,675. c Non-income producingsecurity in default. d Variable rate securityinterest rate subject to periodic change. e Illiquid security. The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors. At September 30, 2010, the value of these securities amounted to $6,363,000 or 0.6% of net assets f The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At September 30, 2010, the value of this security amounted to $ 974,402 or 0.1% of net assets. g Non-income producing security. h Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,116,982,565. Net unrealized appreciation on investments was $48,968,610 of which $58,386,365 related to appreciated investment securities and $9,417,755 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Corporate Bonds 95.5 Money Market Investments 20.7 Common Stocks .3 Preferred Stocks .1  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds,credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 955,194,789 - Equity Securities - Domestic+ 2,586,765 - 974,402 Mutual Funds 207,195,219 - - + See Statement of Investments for industry classification. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investment in Preferred Stock($) Balance as of 12/31/2009 1,523 Realized gain (loss) - Change in unrealized appreciation 972,879 (depreciation) Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of 9/30/2010 974,402 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are car-ride at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: November 22, 2010 By: /s/ James Windels James Windels Treasurer Date: November 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
